Exhibit 10.13

 

$250,000 Revolving Term Note dated January 29, 2015

from MGC Diagnostics Corporation

and Medical Graphics Corporation

to BMO Harris Bank N.A.

 

 

REVOLVING NOTE

 

$250,000 January 29, 2015

 

FOR VALUE RECEIVED, each of MGC DIAGNOSTICS CORPORATION, a Minnesota
corporation, and MEDICAL GRAPHICS CORPORATION, a Minnesota corporation
(individually and collectively, the “Borrower”), jointly and severally, promises
to pay to the order of BMO HARRIS BANK N.A., a national banking association (the
“Bank”), at its main office in Minneapolis, Minnesota or at such other place as
may be designated in writing from time to time by the Bank, in lawful money of
the United States of America, the principal sum of Two Hundred Fifty Thousand
Dollars ($250,000) or so much thereof as has been advanced by the Bank to or for
the benefit of the Borrower pursuant to that certain Credit Agreement, dated as
of July 24, 2014, as amended from time to time, among the Borrower and the Bank
(the “Credit Agreement”) and remains unpaid, together with interest (as provided
in the Credit Agreement) on the unpaid principal balance hereof from the date
hereof until this Note is fully paid.

 

This Note is payable as provided in the Credit Agreement. The Borrower may
prepay at any time and from time to time, all or any portion of the balance from
time to time remaining on this Note as provided in the Credit Agreement.

 

This Note is the “Revolving Note” referred to in the Credit Agreement, is issued
pursuant to and is subject to the Credit Agreement which, among other things,
provides for acceleration of the maturity hereof upon the occurrence of an Event
of Default, as defined in the Credit Agreement, and is secured by the Security
Agreements and other Loan Documents referred to in the Credit Agreement.

 

The Borrower, jointly and severally, agrees to pay all costs of collection,
including reasonable attorneys’ fees, in the event this Note is not paid when
due. This Note is being delivered in, and shall be governed by, the laws of the
State of Minnesota. Presentment or other demand for payment, notice of dishonor
and protest are expressly waived.

 

This Note amends and restates in its entirety that certain Revolving Note, dated
July 24, 2014, issued by the Borrower to the order of the Bank in the stated
amount of $3,000,000 (the “Prior Note”), and is issued in substitution for and
replacement of, but not in payment of, the Prior Note. It is expressly intended
and agreed that amounts outstanding under the Prior Note as of the date hereof,
if any, shall be considered outstanding hereunder from and after the date hereof
and shall not be considered paid (nor shall the undersigned’s obligation to pay
the same be considered discharged or satisfied) as a result of the issuance of
this Revolving Note.

 

(The signature page follows.)

 

1

 

[SIGNATURE PAGE TO $250,000 REVOLVING NOTE

PAYABLE TO BMO HARRIS BANK N.A.]

 

 

 

  MGC DIAGNOSTICS CORPORATION                     By  /s/Wesley W. Winnekins  
Its  Chief Financial Officer, Chief     Operating Officer and Secretary        
            MEDICAL GRAPHICS CORPORATION                     By  /s/Wesley W.
Winnekins   Its  Chief Financial Officer, Chief     Operating Officer and
Secretary

 

 

 

 

 

 

 

2